Citation Nr: 1645647	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-30 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 6, 2016, and a rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability due to the service-connected disabilities (TDIU) prior to March 22, 2012.

3.  Entitlement to a TDIU from March 22, 2012, to January 6, 2016.

4.  Entitlement to a TDIU from January 6, 2016.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2008 and February 2016 of the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2013, the Veteran appeared at a Board videoconference hearing and a transcript of the hearing is of record.  In September 2016, the Board sent the Veteran and his representative a letter to inform him that the Veterans Law Judge (VLJ) that presided over the January 2013 hearing was no longer at the Board.  The Veteran elected to proceed without another Board hearing.

In February 2013, the Board added the issue of entitlement to a TDIU and remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to TDIU for the period of March 22, 2012 to January 6, 2016 is addressed in the REMAND below. 

FINDINGS OF FACT

1.  In an August 2016 statement, the Veteran withdrew his appeal pertaining to the claim of entitlement to a disability rating in excess of 50 percent for PTSD prior to January 6, 2016, and a rating in excess of 70 percent thereafter.

2.  The Veteran last worked on March 21, 2013.  

3.  Prior to March 22, 2013, the Veteran able to engage in substantially gainful employment.

4.  From January 6, 2016, the Veteran was unable to work due solely to his service connected PTSD with major depressive disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to a disability rating in excess of 50 percent for PTSD prior to January 6, 2016, and a rating in excess of 70 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to a TDIU have not been met prior to March 22, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).

3.  The criteria for entitlement to a TDIU have been met since January 6, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In an August 2016 statement, the Veteran withdrew his appeal pertaining to the claim of entitlement to a disability rating in excess of 50 percent for PTSD prior to January 6, 2016, and a rating in excess of 70 percent thereafter.  Hence, there remains no allegation of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.

II.  Claim for TDIU

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim for a TDIU. 

The RO provided VCAA notice by a letter dated in May 2015.  The Veteran was notified of the evidence needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the disability rating and effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Social Security Administration records,  post-service treatment records, and lay statements have been associated with the record.  In November 2007, after several attempts, the RO issued a Formal Finding of Unavailability regarding the Veteran's service treatment records (STRs).  The Veteran was notified in the February 2008 rating decision and provided an opportunity to submit his own copies of the STRs, which he did not. 

In February 2013, the Board remanded the Veteran's claim to provide him with the appropriate VCAA notice for TDIU.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded numerous VA examinations.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

      (a)  Legal Criteria

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Prior to July 16, 2010, the Veteran was service-connected for PTSD rated as 50 percent disabling.  The Veteran was not service-connected for any other disabilities.  On July 16, 2010, the Veteran was service-connected for prostate cancer rated as 100 percent disabling and PTSD rated as 50 percent disabling.  His combined disability rating was 100 percent.  Effective January 6, 2016, the Veteran was service-connected for prostate cancer rated as 100 percent disabling and PTSD rated as 70 percent disabling.  The Veteran also had noncompensable evaluations for bilateral gynecomastia and erectile dysfunction.  The Veteran was also awarded special monthly compensation (SMC) effective January 6, 2016.  Hence, the Veteran has not met the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a) prior to July 16, 2010.  In a recent rating decision dated in December 2016, the RO decreased the evaluation assigned for the Veteran's prostate cancer from 100 percent to 60 percent and discountinued the Veteran's award of SMC effective March 1, 2017.  The record does not reflect that the Veteran has filed a notice of disagreement with this action.  Thus, the Board does not have jurisdiction of this action.  The Veteran is reminded that should he feel that December 2016 action is incorrect, he has one year from the date of notification of the decision to file a notice of disagreement.  

	(b)  Prior to March 22, 2012

The Board has considered whether the Veteran is entitled to a TDIU on an extraschedular basis prior to March 22, 2012.  Most notably, the Veteran was gainfully employed prior to March 22, 2012.  In July 2015, the Board received information from the Veteran's last employer.  The employer indicated that the Veteran was employed from May 2003 to March 21, 2012.  During the Veteran's last year of employment worked 75 hours every two weeks and his income exceeded the poverty threshold.  SSA determined that the Veteran became disabled on January 1, 2013.  

As the record reflects that the Veteran was gainfully employed prior to March 22, 2012, the Board concludes that a TDIU for this period is not warranted.  

	(c)  From January 6, 2016

The Board observes that from July 16, 2010, to January 9, 2017, the Veteran was been service-connected for prostate cancer rated as 100 percent disabling and PTSD rated as 50 percent disabling.   Despite his current award of a combined 100 percent service-connected disability rating, the Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for a TDIU may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Notwithstanding, the total rating assigned for the Veteran's prostate cancer, the Board must considered whether the Veteran's service-connected PTSD alone would render him unemployable following March 2012 (the date that he last worked).  Of particular note is a January 2016 VA examination report that observed that the Veteran has a major depressive disorder in addition to his PTSD.  With respect to the symptoms associated with each, the examiner noted that the Veteran's PTSD is manifested by intrusive memories, nightmares, sleep disturbance, avoidance behaviors, flashbacks, physiological and psychological reactivity, detachment, irritability, guilt, sleep disturbance, irrational beliefs.  His depressive disorder is manifested by MDD - depressed mood, social withdrawal, feelings of worthlessness hopelessness, guilt, irritability, sleep disturbance, and comorbid effects of ones disorder increasing the intensity of symptoms of other disorder.  

It is difficult for the Veteran to fall asleep without medication.  When he did sleep, his sleep was restless and fitful.  He would wake up after two or three hours after sleeping and could not fall back to sleep.  He had nightmares 3 to 4 times a week. He also had some persecutory ideation, and feelings of being conspired against by the VA.  He was very distrustful and does not like to go out of his home. He does not feel safe outside the home.

The examiner observed that over the last few years, the Veteran has become more and more withdrawn, distrustful, and irritable.  He easily become frustrated by normal social interactions and struggles to maintain self-control. Based upon the examination, the Veteran was advised to seek follow up treatment.  He required ongoing individual supportive psychotherapy and group psychotherapy, medication management with the focus on interventions to maintain stabilization of his condition.  

After consideration of the Veteran's overall service connected mental condition, the examiner observed that the Veteran's mental health condition resulted in total occupational and social impairment.  

In light of the findings contained in the January 2016 examination report, the Board finds it highly unlikely that the Veteran is able to obtain or maintain gainful employment due solely to his service connected acquired psychiatric disorder.  Accordingly, the criteria for a TDIU due to the Veteran's his service connected PTSD and major depressive disorder are met from January 6, 2016.  

In reaching this conclusion, the Board observes that the Veteran has been in receipt of a combined disability rating of 100 percent and SMC since January 6, 2016.  Thus, no additional benefits may be awarded from January 6, 2016 to the present.  


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD prior to January 6, 2016, and a rating in excess of 70 percent thereafter, is dismissed.

Entitlement to a TDIU prior to March 22, 2012 is denied.

Entitlement to a TDIU from January 6, 2016 is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

Further evidentiary development is required before the Board can render a decision on the issue of entitlement to TDIU for the period of March 22, 2012 to January 6, 2016.  

While the Board notes that the Veteran was awarded a 100 percent schedular rating for prostate cancer since July 16, 2010, the claim for a TDIU from March 22, 2012, to January 6, 2016 as higher benefits are still available.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114 (s).  That is, award of TDIU based on the Veteran's psychiatric condition alone could result in the award of special month compensation at the housebound rate based one service connected disability rated at 100 percent with additional service-connected disabilities rated at 60 percent or more.  

The Board notes that prior to January 6, 2016, the Veteran's service-connected PTSD and major depressive disorder rated at 50 percent prior to January 6, 2016, did not meet the minimum threshold requirements for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, there is some suggestion that the Veteran's service-connected psychiatric disabilities alone rendered him unemployable prior to January 6, 2016.  In this regard, the SSA determined that the Veteran was unemployable due at least in part to his psychiatric disabilities.  Thus, as there is evidence indicating unemployability due to service-connection for psychiatric disabilities period prior to the date of eligibility on a schedular basis for a TDIU rating based sole on the Veteran's service-connected PTSD and major depression, referral to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for a TDIU rating from March 22, 2012, to January 6, 2016 solely due to the Veteran's service-connected psychiatric disability  to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).

2.  Adjudicate whether a TDIU rating is warranted solely due to the Veteran's service-connected psychiatric disability from March 22, 2012 to January 6, 2016
If the decision is adverse, issue a supplemental statement of the case to the Veteran and his representative and give them an opportunity to respond. Thereafter, the case should be returned back to the Board.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


